TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00710-CR


                           Theodore Timothy Demaree, Appellant

                                                 v.

                                 The State of Texas, Appellee


         FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 16-3332-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due March 12, 2018. On counsel’s

motions, the time for filing was extended to June 11, 2018. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than July 26, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on June 15, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish